DETAILED ACTION
The Amendment filed 3/11/2021 in response to the Office Action of 9/17/2020 is acknowledged and has been entered.  All previously presented claims have been cancelled.  Applicant submitted new claims 45-48. Claims 45-48  are pending and examined. Species (a) double stranded DNA, erythrocyte C4d, B- cell C4d, and anti-nuclear antibody as the marker combination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the level of ANA is associated with a cutoff value.  The term “associated” renders the scope of the claim vague as it is not clear how a level can associate with a value.  It is not clear as to whether a cutoff value relates to the weighted coefficient and the multiplication function of claim 45 and does not clearly delimit what steps or components applicant intends as encompassed and is therefore not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 45-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically claim 45 is directed to a naturally occurring correlation between levels of the claimed markers and presence/risk for SLE disease. Further the claim recites determining a subject as having/risk the disease which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  Such concepts as assessing an abnormal condition by performing clinical tests and thinking about the results have been characterized by the courts as abstract 
 Further, claim 45 recites a multiplying biomarker levels by coefficients and calculating  i.e. summing  scores or log transformed scores (claim 48) in relation to a  cutoff value (claim 47) which needs a   performing a  comparison,  that are all considered abstract ideas.   Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. 
In this case, regarding claim 45, determining   a subject as having the disease or risk of the disease without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.
While the claim  recites a treatment step, the treatment step is not performed in response to the judicial exception i.e. calculating a risk score , comparing the risk score as it recites treating the subject that has the disease as recited in the preamble The step of treating does not integrate the judicial exceptions into a practical application.  Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient  It is suggested that applicant identifies the treated subject as the subject of step f. 
 See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
 There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: The additional steps recited in the claim were previously taken by those in the field, and therefore fail to add a feature that is more than well-understood, purely conventional or routine.
The claimed invention covers elements or steps that are well understood, purely conventional and routinely taken by others in order to apply the natural principle as cited below. It is routine and conventional to assay biomarkers in blood sample with ELISA or flow cytometry and treat with well established SLE treatments as cited below and in addition see Ahearn et al (of record). 
.  The step of calculating is a mental step and is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  In addition it is routine and convention to develop a diagnostic test based on a panel of markers as ample guidance is given in the prior art as cited above (as cited above).  Furthermore, various assay for determining the levels of the claimed markers are known in the art such that it covers the application of the natural principle itself.  Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624).
Response to applicant Arguments
Applicant arguments have been addressed above and suggestion was made as to how to overcome the 101 rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 45-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manzi et al., Liu et al., in view of Petri et al. and Ahearn et al as evidenced by Dervieux et al or Amissah-Arthur.
Manzi et al., teach throughout the publication and especially in Abstract, a method for improving the diagnosis for SLE which reads on the instant diagnosing SLE, comprising measuring C4-derived activation fragments as for example E-C4d and E-CR1 in various diseased and healthy population including subjects negative for SLE based on anti-dsDNA (Figure 2) wherein subjects with SLE had higher levels of E-C4d than did patients with other diseases (P < 0.001) or healthy controls (P < 0.001), wherein cut off points that allowed maximum sensitivity and specificity were determined and calculated with statistical analyses (bridging paragraph pages 3597-3598) page in a combined score (Abstract) which reads on the instant score using an algorithm (table 4) and further determines the levels of ANA in 100 SLE patients wherein a large subset i.e. from a 51  patients were negative by the anti-dsDNA, out of which 40 were positive by the combined assays.  Further, by combining the increased levels of E-C4d with Manzi et al., also suggest that in clinical practice the algorithm could be refined to improve the specificity depending on the control populations i.e. healthy or with other disease (page 3600). 
Manzi et al., do not teach BC4d, and are silent regarding a specific treatment and a risk score as claimed. 
Liu et al., teach throughout the publication and especially in abstract, C4-derived activation fragments as for example B-C4d are novel diagnostic markers for SLE diagnosis (Abstract).  Liu et al., teach detecting in a blood sample from the subject, a level of double stranded DNA antibody(dsDNA), detecting a level of anti-nuclear antibody (ANA), detecting a level of B-cell C4d (BC4d) (Fig.3), wherein detection of  B-cell C4d is performed with flow cytometry on lymphocytes using antibodies i.e. anti Cd4 mAb (page 3 first section). Liu et al., teach cell bound activation products (CB-CAPs) hold significant promise as diagnostic biomarkers for SLE wherein EC4d has been demonstrated to be a highly sensitive and specific marker for SLE citing the reference of Manzi (page 2 second paragraph). 
Both Manzi et al., and Liu et al. teach ANA and dsDNA antibodies are well established routine tests, incorporating multiple prior references that teach ELISA Dervieux et al is relied upon for the teaching  that ELISAs were known for determining  ANA and dsDNA antibodies in a blood sample.  Thus, it would have been obvious to a person of ordinary skill in the art to use ELISA for determining ANA and dsDNA antibodies in blood samples from the subjects of Manzi et al. and Liu et al.  One would 
Petri et al teach throughout the publication tree structured rules and weighted criteria rules can be used to develop a rule for SLE (page 835 right column).  
Ahearn et al is relied upon for the teachings of methods comprising measuring cell based complement activation products in a subject’s blood, including BC4d and EC4d [042] and in combination with traditional diagnostic assays for SLE including anti-dsDNA antibodies and ANA [043] to increase the specificity and sensitivity of such conventional assays as well as teachings of statistical models incorporating weighted coefficients [091] and log-transformed levels of the biomarkers [085]. Ahearn et al determining the levels of the biomarkers with ELISA, flow cytometry [049].  Ahearn et al also teach hydroxychloroquine as routinely used  SLE treatment [045]
It would have been prima facie obvious, at the time the invention was made, to diagnose Systemic Lupus Erythematosus (SLE), comprising determining a level of: erythrocyte C4d (EC4d) marker as taught in Manzi et al., B-cell C4d (BC4d) as taught in Liu et al.,  and determining a level for ANA and ds-DNA antibody as taught in both Manzi et al., and Liu et al and Ahearn et al.  It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06.  One would be motivated to do so as Lieu et al further suggest that  that a panel composed of multiple cell-bound multiple complement activation products (CB-CAP) assays will have the 
It would have also  been prima facie obvious, at the time the invention was made, to adjust the level of protein and antibodies of to adjust the level of protein and antibodies in the method of Manzi et al., Liu et al. and use diagnostic cutoff values for the biomarkers of Manzi et al.,  and Liu et al.,  in  logistical regression as taught in Petri et al and Ahearn et al to determine a weighted criteria rule and weighted coefficients to calculate a SLE  score, wherein the weighted coefficients are pre-determined to correlate with SLE diagnosis, because both Manzi et al.,  and Liu et al., disclose the importance of having a panel of biomarkers to better discriminate SLE patients over other inflammatory disease as for example RA as one would be motivated to improve diagnosis in ANA positive subjects that are negative for dsDNA antibodies because the existing tests have low specificity and sensitivity as taught in both Manzi et al.,  and Liu et al., and as well known in the art.  
One would be motivated to do so as Petri et al and Ahearn et al teach that the weighted criteria approach more realistically approximates the type of thinking performed in a clinical diagnosis where certain factors are given greater weight than others (Petri et al page 835 right second paragraph). Calculating a score using various 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. biomarkers for the diagnosis of SLE with a known assay in suitable samples and subjects as taught in the prior art to improve the specificity and sensitivity of existing methods/criteria with known statistical principles and methods based on marker cut-off levels that can obtained by routine experimentation. Thus, it would have been prima facie obvious, at the time the invention was made, to one of ordinary skill sought to improve specificity in differentiating SLE from RA to include the markers of Manzi et al., Liu et al. in a diagnostic panel and use known statistical methods for deriving at a weighted rule based on the assignment of points corresponding to the presence or absence of each marker above or below a threshold as statistical methods for deriving at such rules are well known as taught in Petri et al (page 835) and Ahearn et al.  Further it would have been prima facie obvious, at the time the invention was made, to optimize a threshold for ds-DNA and ANA to better distinguish SLE from 
Treating the diagnosed subject of  Manzi et al., Liu et al., and Petri et al.  with an effective amount of corticosteroids or antirheumatic drugs is well established in the art as taught in Ahearn et al. also as evidenced by Amissah-Arthur (see pages 164-167) and one would be motivated to do since such therapies were well established to slow disease progression.  
Regarding claim 46-47, Manzi et al., teach EC4d levels above 9.46 MFI are diagnostic of SLE.  Liu et al., teach  BC4d  are expressed as mean fluorescence intensity (MFI).   Liu et al., teach ANA positive patients have elevated levels of BC4d  in dsDNA negative patients(page 6 1st and 2nd  paragraphs, table 2), wherein EC4d are above 48 in SLE patients (table 2) . Medical decision limit for ANA is 20 units as evidenced by the instant specification (page 49 second paragraph) while the cut off for dsDNA antibody is  301, less than 301 is normal as evidenced by the instant specification see table 40.  Thus a positive ANA necessarily has a value higher than 20 while a negative dsDNA necessarily has a value less than. 301.
Thus, it would have been prima facie obvious, at the time the invention was made, to one of ordinary skill to improve specificity in differentiating SLE from RA to include the markers of Manzi et al., Liu et al. in a diagnostic panel and use known statistical methods for deriving at a weighted rule based on the assignment of points corresponding to the presence or absence of each marker above or below a threshold as statistical methods for deriving at such rules are well known as taught in Ahearn et al  or Petri et al (page 835), wherein EC4d  and BC4d levels that are expressed as mean fluorescence intensity MFI as taught in Manzi et al., .Liu et al.  Mathematical optimization of data i.e. log transformation for better yields and results i.e. correlation with SLE, is within routine skill in the field also taught in Ahearn et al. 
Response to applicant Arguments
Applicant arguments have been considered but not found persuasive. 
Is initially noted that the statement provided by applicant on page 10 second paragraph is accepted and the reference of Dervieux (US 20110177531) is disqualified as prior art.  In response to Applicant argument that Dervieux is not prior art, it is noted that Dervieux has been used as evidentiary support alone. All other arguments are moot in view of the new grounds for rejection. 
Conclusion
All other objections and rejections recited in the Office Action of 9/17/2020  are withdrawn in view of Applicant's amendments and/or arguments. 
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        a